Citation Nr: 0520881	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
based on the need for aid and attendance pursuant to the 
provisions of 38 U.S.C.A. § 1114(r) (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran special monthly compensation 
at a higher rate based on the need for aid and attendance.  
The veteran responded by filing a Notice of Disagreement 
received in January 2002, and was sent a September 2002 
Statement of the Case by the RO.  He then filed a November 
2002 VA Form 9, perfecting his appeal of this issue.  In June 
2005, the veteran's wife and accredited representative 
testified on his behalf at a personal hearing before the 
undersigned Veterans Law Judge.  The veteran was unable to 
attend the hearing due to his hospitalization.  

The veteran has commenced several additional service 
connection claims, as well as an informal claim for a higher 
rating for his heart disease and residuals of Hodgkin's 
disease.  See last para., p. 11.  Because these claims have 
not yet been considered by the RO or perfected on appeal 
before the Board, they are outside the Board's jurisdiction 
and may not be considered at this time.  They are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Service connection has been established for pleural 
effusion, with a total (100 percent) rating; ischemic 
cardiomyopathy, with a 60 percent rating; and Hodgkin's 
disease, with a 30 percent rating.  

3.  Entitlement has been established to special monthly 
compensation by reason of the veteran's need for regular aid 
and attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(l) (West 2002) and 38 C.F.R. §§ 3.350(b), 3.352 
(2004).  

4.  Service connection is not in effect for anatomical loss 
or loss of use of both upper or lower extremities, visual 
acuity of less than 5/200, deafness, or loss of bowel and 
bladder control.


CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation by reason of the need of aid and attendance at 
the rate provided by 38 U.S.C.A. § 1114(r) have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and September 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Tampa, FL, and these 
records were obtained.  Private medical records have also 
been obtained, as indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeals are ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2001, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was re-
adjudicated on several occasions, most recently in July 2004, 
in light of the additional development performed subsequent 
to December 2001.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks a higher rate of special monthly 
compensation based on the need for aid and attendance.  The 
Board notes the veteran is already receiving special monthly 
compensation under 38 U.S.C.A. § 1114(l) based on the need 
for regular aid and attendance.  He has also been found 
eligible for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) based on the award of a total rating for pleural 
effusion and a second 60 percent rating for ischemic 
cardiomyopathy.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

While the veteran has already been awarded special monthly 
compensation as noted above, higher rates of special monthly 
compensation exist for additional degrees of impairment; it 
is these benefits the veteran now claims.  The special 
monthly compensation provided by 38 U.S.C.A. § 1114(m) is 
payable for any of the following conditions: 

(i) Anatomical loss or loss of use of both hands; 

(ii) Anatomical loss or loss of use of both legs at a 
level, or with complications, preventing natural knee 
action with prosthesis in place; 

(iii) Anatomical loss or loss of use of one arm at a 
level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss or 
loss of use of one leg at a level, or with 
complications, preventing natural knee action with 
prosthesis in place; 

(iv) Blindness in both eyes having only light 
perception; 

(v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance. 

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(c) (2004).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(n) is payable for anatomical loss or loss of use of both 
arms at a level or with complications, preventing natural 
elbow action with prosthesis in place; anatomical loss of 
both legs so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of both eyes or blindness without 
light perception in both eyes.  Amputation is a prerequisite 
except for loss of use of both arms and blindness without 
light perception in both eyes.  If a prosthesis cannot be 
worn at the present level of amputation but could be applied 
if there were a reamputation at a higher level, the 
requirements of this paragraph are not met; instead, 
consideration will be given to loss of natural elbow or knee 
action.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(d) 
(2004).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350(e) (2004).  

Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
may be met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures. 

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement. 

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of use of two extremities with 
absolute deafness and nearly total blindness or with severe 
multiple injuries producing total disability outside the 
useless extremities, these conditions being construed as loss 
of use of two extremities and helplessness.  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114 or if already entitled to an intermediate 
rate to the next higher intermediate rate, but in no event 
higher than the rate for (o).  In the application of this 
subparagraph the single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. § 
1114 (l) through (n) or the intermediate rate provisions.  
38 U.S.C.A. § 1114(p) (West 2002); 38 C.F.R. § 3.350(f)(4) 
(2004).  

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of two extremities with absolute 
deafness and nearly total blindness or with severe multiple 
injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use 
of two extremities and helplessness.  An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 U.S.C.A. § 1114(p) (West 2002). 

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate, or if 
already entitled to an intermediate rate to the next higher 
statutory rate, under 38 U.S.C.A. § 1114, but not above the 
(o) rate.  38 C.F.R. § 3.350(f)(3).

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above. 

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352. 

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.  

The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. § 
1114(r)(2).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).  

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  It is only necessary that the 
evidence establish that the veteran is so helpless as to be 
in need of regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352 (2004).  

At the time of his claim, the veteran had been awarded 
service connection for the following disabilities:  Hodgkin's 
disease, with a 30 percent rating; pleural effusion, 
secondary to radiation treatment for Hodgkin's disease, with 
a total (100 percent) rating; and ischemic cardiomyopathy, 
secondary to radiation treatment for Hodgkin's disease, with 
a 60 percent rating.  The medical evidence of record also 
confirmed the veteran to be ventilator-dependent secondary to 
his pulmonary disability.  

Because the veteran has been granted service connection for 
pleural effusion, with a total (100 percent) rating, ischemic 
cardiomyopathy, with a 60 percent rating, and Hodgkin's 
disease, with a 30 percent rating, entitlement to special 
monthly compensation has been established at the rate under 
38 U.S.C.A. § 1114(s) on account of these disabilities.  
Entitlement has also been established to special monthly 
compensation at the rate under 38 U.S.C.A. § 1114(l) based on 
the veteran's need for regular aid and attendance.  

The veteran contends that he is entitled to additional 
special monthly compensation because he is unable to attend 
to the wants of nature and requires care and assistance on a 
regular basis to protect him from the hazards and dangers of 
his daily environment.  

The Board does not dispute that the veteran is seriously 
disabled due to his service-connected disabilities.  It is 
for that reason that he has been assigned, inter alia, a 
100 percent rating for his pulmonary disability and a 60 
percent rating for his ischemic cardiomyopathy, and has been 
granted special monthly compensation based on his schedular 
ratings and his need for regular aid and attendance.  

As set forth above, however, entitlement to the higher level 
of special monthly compensation ((r)(1) or (r)(2)) requires 
that the veteran be entitled to compensation at the (o) 
level, or at the maximum rate of the (p) level, or at the 
intermediate rate between (n) and (o) and along with (k).  
This prerequisite has not been met.  Many of the veteran's 
arguments and evidence are directed at showing he needs the 
skilled or supervised care required for an increase from the 
(r)(1) rate to the (r)(2) rate.  But the first step is the 
(o) rate or its equivalents, which are not satisfied here.

Service connection has not been established for loss or loss 
of use of both upper or lower extremities, blindness, 
deafness, loss of bowel and bladder control, helplessness, or 
being permanently bedridden due to service-connected 
disability as might demonstrate the need for aid and 
attendance due to service-connected disability other than 
pleural effusion and ischemic cardiomyopathy.  See 38 C.F.R. 
§ 3.352(a) (2004).  While the veteran has argued that he has 
functional loss of use of his lower extremities due to his 
weakened physical state, the Board notes that a specific 
disability of the legs has not been service-connected.  
Moreover, even if his need for aid and attendance was 
attributed solely to his lung condition, and his heart 
condition was rated at 100 percent (as is ably argued on the 
basis of a 25 percent ejection fraction), he would qualify 
for special monthly compensation at the (m) rate but not the 
(o) rate.  Given the evidence, additional special monthly 
compensation based on higher level aid and attendance is not 
payable unless the veteran meets the criteria under 
38 U.S.C.A. § 1114(o) as specified in § 1114(r).  He does not 
meet those criteria, as already discussed.  

Therefore, the Board's application of the pertinent governing 
criteria does not permit assignment of a higher rate of 
special monthly compensation on the basis of aid and 
attendance.  

In considering the veteran's current appeal, the Board notes 
the veteran has commenced several additional service 
connection claims, as well as an informal claim for a higher 
rating for his residuals of Hodgkin's disease.  These include 
a 100 percent rating for his heart condition; and service 
connection for loss of use of his legs, cervical myelopathy, 
renal failure, peripheral neuropathy, and a mental disorder.  
Because these claims have not yet been considered by the RO 
or perfected on appeal before the Board, they are outside the 
Board's jurisdiction and may not be considered at this time.  
However, should the veteran's pending claims be granted in 
whole or in part, they may warrant reconsideration of his 
claim for a higher rate of special monthly compensation.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).  In this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

A higher rate of special monthly compensation by reason of 
the need of aid and attendance pursuant to the provisions of 
38 U.S.C.A. § 1114(r) is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


